Truly, J.,
delivered the opinion of the court.
Appellant was indicted for burglariously breaking and entering a storehouse with intent to commit larceny. The testimony for the state proved a breaking of the outer door, and that the cash drawers had been broken into. The intent to steal was reasonably predicable of these facts, and, even in the absence of *29positive evidence that anything was actually stolen, was sufficient proof of the corpus delicti to authorize the admission of the defendant’s confession.'

Affirmed.